Citation Nr: 1447285	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1975 to June 1992, and from January 1993 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned in October 2012.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 70 percent with one disability rated as 50 percent disabling.  

2.  The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

In the issue of entitlement to a total disability rating for compensation based on TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. Merits of the Claim

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2014).   The record indicates that the Veteran has not been gainfully employed since April 2008.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for major depressive disorder, rated 50 percent; left knee disability, rated 10 percent; left ankle disability, rated 10 percent; two feet-one hand syndrome, rated at 10 percent; and right knee disability, rated 10 percent.  The combined service-connected rating for compensation is 70 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.
.  
The remaining question is whether the Veteran's service-connected disabilities render him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran has had several jobs since separation from active service in 1993.  From 2004 to 2008, he worked as a shift lead in the sanitation department of a company.  Evidence of record also shows that the Veteran worked on an assembly line making electrical products in 2002; as a fast food cook; as a shelf stocker at Target from 2001 to 2002; at another business stocking shelves with food products; driving a dump truck moving gravel and dirt from April 2001 to October 2001; working at another fast food establishment as a cook; and working as a security officer.  The timeline for some of the jobs is unclear.  However, it is the character of the positions themselves that is germane to the issue on appeal. 

The Veteran has been provided multiple VA examinations addressing the effects of his service-connected disabilities on employability.  Not all of them addressed the combined impact of the Veteran's service-connected disabilities.  However, the record includes a description of the symptomatology and functional significance of each of the Veteran's service-connected disabilities, including the separate impact on the ability to obtain and maintain gainful employment.   

The October 2010 psychiatric examiner stated that the Veteran presented with reduced reliability and productivity due to his major depressive disorder - the Veteran's reliability, productivity, concentration, ability to follow directions, ability to interact with coworkers and supervisors, short-term memory, abstract thinking, mood, and self-care all were mildly to moderately impaired.  The Veteran related to the examiner that he was in pain because of his knees and ankle disabilities, had trouble sleeping due to the pain, was very irritable, felt hopeless and helpless, and had no social contacts besides his wife.  The examiner opined that the Veteran did not experience total occupation and social impairment, but stated that the Veteran exhibited persistently depressed mood, feelings of hopelessness, trouble getting and staying focused, poor mental and physical stamina, and low energy and self-esteem.

The Veteran underwent a general medical examination in November 2010.  The examiner reported that the Veteran was a heavy equipment operator while in active service.  As there were no changes in the Veteran's condition, the examiner incorporated, and agreed with, the results of the September 2010 general medical examination, which diagnosed the Veteran with a bilateral knee disability and a left ankle disability, with mild degenerative changes in the knees and moderate chronic ankle pain.  The examiner also noted that the Veteran had a history of two feet-one hand syndrome, a fungal condition, which did not constitute a functional impairment.  The examiner opined that the Veteran's ongoing psychological status has to be taken into consideration as a dominant factor in the designation of his work duties.  The examiner also stated that the Veteran's bilateral knee disability and left ankle disability makes him able to proceed with moderate working duties that exclude long-time sitting, standing, or walking up and down the stairs.          

VA treatment records from January 2003 to March 2012 show that the Veteran received on-going treatment, which included medication management, for his major depressive disorder and bilateral knee disability.  Veteran often complained of moderate to severe pain in his knees, which required daily doses of prescription narcotic pain relievers and regular knee injections.  The Veteran also reported frequently being irritable and in a bad mood, and having issues with memory.       

VA treatment records show that, in March 2011, the Veteran underwent a diagnostic left knee arthroscopy and medial meniscal debridement.  He was post-operatively diagnosed with left knee mechanical symptoms.  In August 2011, the Veteran underwent a diagnostic right knee arthroscopy and medial meniscal debridement.  He was post-operatively diagnosed with right knee medial meniscus tear and stage 4 chondral changes to patellofemoral and medial compartment.    

In a January 2012 VA general medical examination, the examiner stated that the Veteran's left knee and ankle pain worsened with prolonged standing and sitting; that the Veteran was able to lift up to 20 pounds; that the Veteran should avoid prolonged standing and walking; and that he should change positions as needed.  The examiner related that the Veteran was more likely to work with the aforementioned restrictions.  

In a VA skin examination also performed in January 2012, the examiner stated that the Veteran's two feet-one hand syndrome did not have an impact on his ability to work.

In a February 2012 VA psychiatric examination, the examiner related that the Veteran worked last in a bakery in 2007.  The examiner opined that the Veteran was able to understand and perform simple and repetitive instructions, and appeared capable of performing simple and repetitive tasks with adequate pace and performance.  The examiner stated that when the tasks were more complicated, the Veteran had difficulty following through because he was not able to focus, was distracted, and had a low energy level and motivation.  The examiner noted that the Veteran's ability to get along with coworkers and the public was limited; his depression resulted in loss of interest in activities, poor concentration, low motivation, low energy, and feelings of hopeless, all of which negatively impacted his ability to work with others.  The examiner also noted that the Veteran's ability to accept routine supervision was adequate and his ability to manage stress was somewhat impaired, as he tended to avoid everything by staying in bed and watching television.      

At the October 2012 Board hearing, the Veteran testified that he worked last in 2006 and was downsized.  He stated that he was unable to work due to pain and depression, and that the pain medication he took made him tired and sleepy.  He denied having experienced any problems with his supervisors or coworkers.  He believed that he could perhaps work three-four hours a day, losing the remaining hours to pain and the medication side effects.  The Veteran related that he only socialized with his wife and rarely left the house.     

The Board notes that the Veteran has been considered disabled by the Social Security Administration (SSA) effective February 2008, with a primary diagnosis of "other and unspecified arthropathies" and a secondary diagnosis of "affective/mood disorders."  March 2011 SSA records show that the Veteran worked on an assembly line making electrical products in 2002; as a fast food cook; as a shelf stocker at Target from 2001 to 2002; at another business stocking shelves with food products; driving a dump truck moving gravel and dirt from April 2001 to October 2001; working at another fast food establishment as a cook; and working as a security officer.  

The VA examiners did not opine that the Veteran's symptoms caused total occupational or social impairment.  The examiners also did not opine as to what the Veteran could do in order to be employable, such as whether he would be capable of undergoing vocational training or was only qualified for sedentary office work.  The VA examiners who spoke directly to the Veteran's employability stated that he was able to work, with some restrictions - such as no prolonged standing or walking, no using stairs, and no lifting above 20 pounds.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  

With respect to the depressive disorder, the 50 percent disability rating alone demonstrates that the Veteran has occupational and social impairment with reduced reliability and productivity, with deficiencies in areas such as work, due to the depressive disorder.  38 C.F.R. § 4.130 (2014).  Moreover, the various VA examinations have noted mild to moderate occupational and social impairment due to major depressive disorder.  The Veteran's tendency to isolate himself and his decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to his service-connected major depressive disorder and bilateral knee disabilities prevent the Veteran from securing or following substantially gainful employment.  (The Veteran's two feet-one hand syndrome and left ankle disabilities are not considered in this matter as, per the medical records, they do not have an impact on his employability.)  
  
The Veteran's previous work experience appears to exclusively involve manual labor, working in the service industry, working as a security guard, and working as a janitor and truck driver.  He has never held a sedentary or office type job.  Such is important, according to the medical records and lay statements in the record, the Veteran is unable to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his bilateral knee disability symptoms.  The  Veteran is also unable to perform manual or service industry work due to the symptoms related to his major depressive disorder, such as the Veteran's reliability, productivity, concentration, ability to follow directions, ability to interact with coworkers and supervisors, short-term memory, abstract thinking, mood, and self-care, all of which are mildly to moderately impaired. 

All the medical professionals who have examined the Veteran agree that he exhibits those symptoms and that those symptoms impair him physically, socially and occupationally.   The Veteran's graduation from high school was his highest level of education.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain employment not requiring standing or walking, such as sedentary office employment, or that he would be able to complete training leading to such employment.  Indeed, per the medical examiners, the Veteran is unable to sit for extended periods of time, which would preclude him from most sedentary jobs such as office work.  
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2014).  Indeed, coupled with his education, work experience, and employment history, which are all shown to be limited, his service-connected bilateral knee disability and major depressive disorder symptoms are shown to cause significant distress or impairment in the social, physical, and occupational in most areas.  Thus, resolving all doubt in his favor, the criteria for the award of a TDIU have been met.  


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


